 



Exhibit 10.52
*** Text Omitted and Filed Separately
Pursuant to a Confidential Treatment Request
under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2(b)(1
TECHNOLOGY LICENSE AGREEMENT
     THIS TECHNOLOGY LICENSE AGREEMENT (the “License Agreement”) is made and
entered into on the date on which the last signature of the Parties hereto
occurs hereon (the “Effective Date”) by and between Dot Hill Systems Corp., a
Delaware corporation (“Dot Hill”) having its principal place of business located
at 2200 Faraday Avenue, Suite 200, Carlsbad, California 92008 and Network
Appliance, Inc., a Delaware corporation (“NetApp”), having its principal place
of business located at 495 East Java Drive, Sunnyvale, California 94089. Dot
Hill and NetApp may individually be referred to as a “Party” and collectively as
the “Parties” in this License Agreement.
BACKGROUND:
     WHEREAS, NetApp and Dot Hill previously entered into a Development and
Supply Contract (defined below);
     WHEREAS, Dot Hill and NetApp are interested in establishing separate terms
and conditions for the permitted use by NetApp and each NetApp DCM (defined
below) of certain Dot Hill Technology (defined below) that is delivered by Dot
Hill to NetApp for the intended development, manufacture, sale, distribution and
delivery of NetApp products, as more fully set forth below; and
     WHEREAS, Dot Hill and NetApp desire that this License Agreement will
supersede and replace in their entirety those provisions in the Development and
Supply Contract which pertain to, among other things, license rights granted by
Dot Hill for use of Dot Hill Technology and rights, duties and/or obligations
for the establishment and maintenance of an escrow therefore, as more fully set
forth below.
     NOW, THEREFORE, in consideration of the terms and conditions herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Dot Hill and NetApp hereby agree to the following:
LICENSE AGREEMENT:
1. Definitions. For purposes of the construction and interpretation of this
License Agreement, the following terms shall have the following meanings:
     1.1 “Affiliate” means any entity that controls, is controlled by, or under
common control with a party, where control means the direct or indirect
beneficial ownership or control of more than fifty percent (50%) of the
outstanding voting interests of such entity (but only for so long as such entity
meets these requirements).
     1.2 “Confidential Information” of a Party means all business, technical and
financial information, data, know-how, ideas and customer lists and any and all
other information and material, tangible or intangible, that is owned, used
obtained or
NetApp and Dot Hill Confidential
Technology License Agreement

Page 1.



--------------------------------------------------------------------------------



 



maintained by such Party which provides such Party an advantage over competitors
who do not know or use it and derives to such Party economic value (actual or
potential) from not being generally known to the public or to other entities who
can obtain economic or other value from its disclosure and use. For the
avoidance of doubt, (i) Dot Hill Technology that is licensed by Dot Hill under
this License Agreement shall be deemed to be Confidential Information belonging
to Dot Hill and (ii) the provisions of this License Agreement (including royalty
amounts in this License Agreement) shall be deemed to Confidential Information
of both Parties.
     1.3 “Development and Supply Contract” means collectively that certain
Development and OEM Supply Agreement dated July 26, 2005, together with its
First Amendment thereto dated August 3, 2006 and its Second Amendment thereto,
which have been executed by the authorized representatives of Dot Hill and
NetApp.
     1.4 “Dot Hill Competitor” means Xyratex, Ltd., LSI Corporation, Infortrend
Technology, Inc. and/or any of their respective Affiliates and/or
successors-in-interest.
     1.5 “Dot Hill IPR” means all rights worldwide in and to any Dot Hill
Patents, copyrights, trade secrets and semiconductor topography rights
(including semiconductor mask work rights) that Dot Hill has the right to
license without the payment of any royalties or other fees to any third parties
and that are not otherwise available to NetApp without a license from Dot Hill,
but in all cases excluding rights in trademarks, service marks, trade names,
service names, and Internet domain names and other similar designations.
     1.6 “Dot Hill Patents” means patents, patent applications, design patents
and registrations, and utility models, along with any reissues, re-examinations,
continuations, continuations-in-part, divisions and renewals thereof, which Dot
Hill has the right to license as of the Effective Date without the required
payment of any royalties or other fees to any third party and that are not
otherwise available to NetApp without a license from Dot Hill.
     1.7 “Dot Hill Technology” means those items of Technology that Dot Hill has
the right to license without the payment of royalties or other fees to third
parties and that are not otherwise available to NetApp without a license from
Dot Hill and which are used on the Effective Date by Dot Hill to develop,
manufacture, assemble, test and support the Products. These items of Technology
are identified in Exhibit A, List of Dot Hill Technology, to this License
Agreement, which items may be updated upon mutual written agreement of the
authorized representatives of Dot Hill (which for Dot Hill shall be the
President or Senior Vice President of Engineering) and NetApp (which for NetApp
shall be a Vice President of Engineering) provided, however, that all of the
following conditions are met: (i) any such item that is to be added or updated
must have been in existence as of the Effective Date (for the avoidance of
doubt, these additions and updates of Technology may include, but not be limited
to, undocumented processes or procedures that are being used to perform the
manufacture of Products
NetApp and Dot Hill Confidential
Technology License Agreement

Page 2.



--------------------------------------------------------------------------------



 



on the Effective Date); (ii) any such item to be added or updated is necessary
to manufacture the Products listed on Exhibit B to the Development and Supply
Contract, as such Exhibit B exists on the Effective Date; (iii)  Dot Hill is not
required to pay royalties to any third party for any item to be added or
updated; and (iv) in the Parties’ reasonable opinion, each such item had either
been erroneously or incorrectly omitted from, insufficiently documented, or
erroneously or incorrectly included on Exhibit A, List of Technology, to this
License Agreement. If such authorized representatives of Dot Hill and NetApp
agree to update Exhibit A, List of Dot Hill Technology, for any such item, then
Dot Hill will prepare an update thereto that addresses such item of Technology
and upon NetApp’s written acceptance of such update proposed by Dot Hill, it
will become a part of Exhibit A, List of Dot Hill Technology. Any consent to be
provided to a modification or update made to Exhibit A by Dot Hill shall not be
unreasonably withheld. Dot Hill Technology will also include items of Technology
that Dot Hill may supply after the Effective Date to NetApp under the
Development and Supply Contract to the extent necessary to resolve a bug or
defect found in Products; however, Dot Hill Technology does not and shall not
include any derivatives, enhancements and/or major modifications to the Products
developed by or for Dot Hill after the Effective Date or any items created after
the Effective Date for which Dot Hill may derive independent economic value,
separate and/or apart from the Products.
     1.8 “Effective Date” shall have the meaning ascribed to such term in the
introductory paragraph of this License Agreement.
     1.9 “[...***...] Period” means the [...***...] period beginning on
[...***...] and ending on [...***...].
     1.10 “IOM” means an electronics input-output module which incorporates or
makes use of any Dot Hill Technology.
     1.11 “Initial Purchase Period” means the period beginning on [...***...]
and ending on [...***...].
     1.12 “License Agreement” means the base terms and conditions of this
agreement, together with any exhibits which are attached hereto.
     1.13 “NetApp DCM” means a third party which is authorized in writing by
NetApp to manufacture products for NetApp.
     1.14 “Other Royalty-Bearing Component” means any [...***...]. The term
“Other Royalty-Bearing Component” also includes any [...***...].
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 3.



--------------------------------------------------------------------------------



 



     1.15 “PCM” means an electronics processor controller module which
incorporates or makes use of any Dot Hill Technology.
     1.16 “Permitted Purposes” means the following: (i) the development of
improvements to the Products (the “Improvements”); (ii) the manufacture of
Products and Improvements thereto solely for integration into or as additions to
NetApp systems, appliances and other products; (iii) the sale, distribution,
servicing and support of systems, appliances and other products containing the
Products or Improvements subject, however, to the prior written agreement of the
Parties to a royalty, if any, that applies thereto in accordance with
Section 6.1 of this Agreement; and/or (iv) [...***...].
     1.17 “Product” means any Shasta, [...***...] product that (i) incorporates
and/or makes use of any Dot Hill Technology and (ii) is listed on Exhibit B
(Product Price and Bill of Materials Breakdown) of the Development and Supply
Contract, as such exhibit may be updated from time to time by the parties.
     1.18 “Royalty Base” shall have the same meaning as is ascribed to such term
in Section 4 of Exhibit J, Rev. 1 of the Development and Supply Contract.
     1.19 “Royalty-Bearing Items” means collectively [...***...] Products and
Other Royalty-Bearing Components.
     1.20 “[...***...]” means any [...***...] containing Dot Hill Technology
that is designed by or for NetApp for [...***...]. Notwithstanding the
foregoing, the term “[...***...]” shall not include any [...***...] Products
and/or Other Royalty-Bearing Components.
     1.21 “[...***...] Product” means any [...***...] or any derivative products
thereof, which incorporate or make use of any Dot Hill Technology and is
designed [...***...].
     1.22 “[...***...] Period” means the [...***...] period beginning on
[...***...] and ending on [...***...].
     1.23 “Technology” means any and all technical information, know how, trade
secrets, data, plans, schematics, drawings, design hardcopy, computer-assisted
design files, specifications, vendor lists, board layouts, firmware, test
scripts, quality standards, internal component test design, tooling, tooling
designs, test software and documentation, process flows, and process setups and
process instructions.
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 4.



--------------------------------------------------------------------------------



 



     1.24 “Time Commitment Period” means the period that commences on
[...***...] and ends on [...***...].
     1.25 “Trigger Event” shall have the same meaning as is ascribed to such
term in the Section 5, Definitions, of the Development and Supply Contract.
2. Term. The term of this License Agreement shall commence on the Effective Date
and, unless earlier terminated in accordance with its termination provisions,
shall end on the date on which the last to expire of the Dot Hill IPR can be
enforced. Upon any termination of this License Agreement in accordance with its
termination provisions, the term of this License Agreement will end on the
effective date of such termination.
3. License Rights and Restrictions
     (a) Ordinary Use. Subject to the terms and conditions of this License
Agreement and the Development and Supply Contract, including the fulfillment by
NetApp of its obligations to pay on a timely basis all amounts due under such
agreements and to comply in all respects with the requirements obligations in
Exhibit J, Rev. 1 of the Development and Supply Contract, Dot Hill hereby
grants, on behalf of itself and its Affiliates, to NetApp a worldwide,
perpetual, non-transferable (except as permitted under Section 9 (“Assignment”),
non-sublicensable, nonexclusive right and license [...***...].
     (b) Manufacturing and Other Rights. Subject to the terms and conditions of
this License Agreement and the Development and Supply Contract, including the
fulfillment by NetApp of its obligations to pay on a timely basis all amounts
due under such agreements and to comply in all respects with the requirements
obligations in Exhibit J, Rev. 1 of the Development and Supply Contract, Dot
Hill hereby grants, on behalf of itself and its Affiliates, to NetApp:
     (i) a worldwide, revocable in accordance with Section 3(c),
non-transferable (except as permitted under Section 9 (“Assignment”)),
royalty-bearing during the Time Commitment Period to the extent set forth in
Section 6.1 (“Royalties”) and royalty-free thereafter, perpetual, nonexclusive
right and license, without the right to sublicense (except as set forth in
Section 3(d)), [...***...] to perform:
     (A) during the Initial Purchase Period, Permitted Purposes for up to
[...***...] of the total number of units of [...***...] Products included in
NetApp’s fiscal monthly revenue demand that are to be purchased and sold by
NetApp during each NetApp fiscal month within the Initial Purchase Period,
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 5.



--------------------------------------------------------------------------------



 



               (B) during the [...***...] Period, all Permitted Purposes for up
to [...***...] of the total number of units of [...***...] Products included in
NetApp’s fiscal monthly revenue demand that are to be purchased and sold by
NetApp during each NetApp fiscal month within the [...***...] Period,
               (C) during the [...***...] Period, Permitted Purposes for up to
[...***...] of the total number of units of [...***...] Products included in
NetApp’s fiscal monthly revenue demand that are to be purchased and sold by
NetApp during each NetApp fiscal month within the [...***...] Period, and
               (D) after the expiration of the Time Commitment Period, Permitted
Purposes for [...***...] Products;
          (ii) a worldwide, revocable in accordance with Section 3(c),
non-transferable (except as permitted under Section 9 (“Assignment”)),
royalty-bearing during the Time Commitment Period to the extent set forth in
Section 6.1 (“Royalties”) and royalty-free thereafter, perpetual, nonexclusive
right and license, without the right to sublicense (except as set forth in
Section 3(d)) [...***...] to perform Permitted Purposes for Other
Royalty-Bearing Components; and
          (iii) a worldwide, revocable in accordance with Section 3(c),
non-transferable (except as permitted under Section 9 (“Assignment”)),
royalty-free, perpetual, nonexclusive right and license, without the right to
sublicense (except as set forth in Section 3(d)) [...***...]. For the avoidance
of doubt, no [...***...] shall be due to Dot Hill to perform Permitted Purposes
for any [...***...].
     (c) Certain Rights of Revocation. Each Party acknowledges and agrees that
the license rights granted to NetApp in Section 3(b) above may be revoked
immediately by Dot Hill, upon written notice to NetApp, in the event of the
occurrence of any of the following events:
          (i) if NetApp [...***...]; or
          (ii) this License Agreement or the Development and Supply Contract is
terminated according to its terms due to a material breach by NetApp.
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 6.



--------------------------------------------------------------------------------



 



Also, upon written notice to NetApp, Dot Hill may revoke immediately the
sublicense rights granted by NetApp to a sublicensee of NetApp in the event
that: (1) such sublicensee improperly uses Dot Hill Technology beyond the scope
of the sublicense rights described in Section 3(d) (and further described in
Section 3(b) above) and (2) any such improper use remains uncured for a period
of [...***...] after written notice thereof. Any revocation made by Dot Hill of
any NetApp rights in Section 3(b) as a result of any of the events described in
Subsection 3(c)(i) and/or 3(c)(ii) above shall result in the revocation of all
related sublicense rights granted by NetApp.
     (d) Sublicense Rights
          (i) Scope of Rights. Subject to the provisions in this Section 3(d)
and NetApp’s compliance with the other terms and conditions of this License
Agreement and the Development and Supply Contract, the rights granted in Section
3(b) may be sublicensed by NetApp solely to NetApp DCMs to make, within the
scope of the applicable rights granted in Section 3(b), [...***...] Products,
Other Royalty-Bearing Components and/or [...***...] for sale to (1) NetApp and
(2) NetApp’s Affiliates.
          (ii) Limit on Manufacture of [...***...] Products. NetApp acknowledges
and agrees that the maximum total aggregate amount of units of [...***...]
Products that may be manufactured and sold based on the exercise of the rights
in Section 3(b)(i) (including all sublicense rights therefor), during each
NetApp fiscal month occurring within the Time Commitment Period is limited
solely to those units covered within the aggregate percentages expressed in
[...***...] for that month, determined regardless of whether such [...***...]
Products are made by NetApp and/or one or more NetApp DCMs. For the avoidance of
doubt, it is hereby acknowledged that with respect to NetApp’s permitted
exercise of the license rights set forth in Section 3(b)(i) (including all
sublicense rights therefor), it will not matter what geographies or regions such
[...***...] Products may be shipped or delivered into by NetApp or how many
NetApp DCMs may be used by NetApp to manufacture for NetApp such [...***...]
Products.
          (iii) Other Responsibilities. Prior to the granting by NetApp of any
such sublicense rights to NetApp DCMs or NetApp’s Affiliates, NetApp shall
obtain the written agreement of NetApp DCMs or NetApp’s Affiliates, as
applicable, to hold in confidence all Dot Hill Technology that NetApp may
provide and, in the case of a grant of any sublicense rights to any NetApp DCMs,
for such NetApp DCMs to use such Dot Hill Technology solely in a manner fully
and entirely consistent with the rights granted in Section 3(b) and solely to
make Products for sale to NetApp or NetApp’s Affiliates.
          (iv) Exclusions. Notwithstanding anything to the contrary, no rights,
licenses, approvals or permissions are granted under this License Agreement or
given by Dot Hill to NetApp or any NetApp DCM to permit it to license,
sublicense, provide, distribute or disclose during the Time Commitment Period
any Dot Hill Technology to
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 7.



--------------------------------------------------------------------------------



 



any Dot Hill Competitor for the purpose of producing any [...***...]. However,
in the event that NetApp considers purchasing [...***...].
     (e) License Restrictions. NetApp acknowledges and agrees that (i) the Dot
Hill Technology is confidential to Dot Hill and (ii) NetApp shall not disclose
to any third party, other than NetApp DCMs or third parties authorized in
writing by Dot Hill, any Dot Hill Technology. NetApp shall not, nor shall NetApp
knowingly allow any third party, to: (1) use any Dot Hill Technology, except as
expressly permitted by the license rights granted under this License Agreement,
or (2) reverse engineer, decompile, disassemble, or attempt to reduce to source
code form any object code included in the Dot Hill Technology, except solely to
the extent permitted under applicable law to achieve interoperability with
hardware or software to be used therewith.
     (f) No Other Rights Granted. Except as expressly set forth above in this
Section 3, no right or license shall be deemed to be or have been granted,
either directly or by implication, estoppel, exhaustion, doctrine of law, equity
or otherwise, under any patent, trade secret, copyright or other intellectual
property rights or to any Dot Hill Technology which Dot Hill may own or
otherwise possess.
4. Ownership Rights. The terms and conditions within Section 11.5, Intellectual
Property Ownership Rights, of the Development and Supply Contract relating to
Dot Hill’s ownership rights in Dot Hill IPR and Dot Hill Technology shall apply
to Dot Hill IPR and Dot Hill Technology licensed under this License Agreement.
5. Use of Manufacturing Lines.  If a Trigger Event occurs and a Dot Hill DCM
becomes a NetApp DCM to make Products to supply to NetApp, then any manufacture
or production of such Products may, at NetApp’s option, [...***...] provided,
however, that:
     (i) such right may be exercised only with the prior written consent of Dot
Hill, which consent will not be unreasonably withheld, and only (a) if NetApp
has not already established with a NetApp DCM its own manufacturing lines to
make or produce Products and (b) for a period of [...***...] following the date
of such Trigger Event ([...***...]); and
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 8.



--------------------------------------------------------------------------------



 



     (ii) with respect to such right, NetApp shall be entitled to receive
[...***...] that NetApp would have been [...***...] under the Development and
Supply Contract, based on the application of the [...***...] of Exhibit F, Rev.
2 thereto and determined as if NetApp had elected to purchase such Products
directly from Dot Hill, instead of from another source.
Notwithstanding anything to the contrary, NetApp acknowledges and agrees that,
unless a Trigger Event occurs, NetApp shall have no right to [...***...].
6. Royalties; Statements; Payments; Taxes; Interest; Other Reports
     6.1 Royalties. In partial consideration of the rights, licenses and other
privileges which are granted by Dot Hill to NetApp in this License Agreement,
NetApp hereby agrees to pay to Dot Hill, at the times and in the manner set
forth in Section 6.2 below, the amounts set forth below.
     (a) Certain Royalty-Bearing Products. For the license rights granted in
this Agreement, royalties shall be imposed on the products described below in
accordance with the classification scheme set forth below: [...***...]
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 9.



--------------------------------------------------------------------------------



 



[...***...]
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 10.



--------------------------------------------------------------------------------



 



[...***...].
          (b) Royalties for Units of [...***...] Products. For each unit of a
[...***...] Product in the Royalty Base that is sold, distributed or otherwise
made available to any third party by NetApp, a NetApp DCM or any of their
respective Affiliates during any NetApp fiscal month occurring within the
[...***...], NetApp shall pay a royalty to Dot Hill in an amount equal to
[...***...] for such unit, according to the same or similar Product containing
the same configuration included on Exhibit B of the Development and Supply
Contract. Solely for the purpose of the interpretation and construction of this
Section 6.1(b), the term [...***...]. For this royalty calculation, [...***...].
NetApp shall inform Dot Hill in writing of when each [...***...] for each
[...***...] Product is anticipated to occur, [...***...] prior to each such
anticipated [...***...].
          (c) Royalties for Other Items. Each of the Parties acknowledge and
agree that, as of the Effective Date, royalty rates have not been agreed by the
Parties for any products or items not otherwise listed on Exhibit B of the
Development and Supply Agreement (including derivatives that have similar
configurations, along with Other [...***...]). Upon request by a Party, a
royalty rate shall be negotiated in good faith by the Parties for such products
or items which may be based on factors including but not limited to the
remaining time in the [...***...], amount of IP utilized, attainment to business
plan, competitive dynamics and other relevant factors. NetApp shall inform Dot
Hill in writing of when each [...***...] for each product is anticipated to
occur, [...***...] prior to each such anticipated [...***...]. Notwithstanding
anything to the contrary, unless and until the Parties negotiate and establish a
royalty for each of such products through their authorized representatives,
NetApp shall not have any right to sell, distribute, service or support any
systems, appliances and/or other products which contain any products or
improvements that contain or make use of any Dot Hill Technology.
     (d) Reconciliation for Units of [...***...] Products. For the avoidance of
doubt, it is hereby acknowledged and understood that during the [...***...]
Period and the [...***...] Period royalties will be required to be paid under
Section 6.1(a) for units of [...***...]
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 11.



--------------------------------------------------------------------------------



 



[...***...]. The following schedule reconciles the percentages contained in the
license rights in Section 3(b)(i) of this License Agreement with the percentages
contained in the Royalty Base for [...***...] Products for which royalties are
due from NetApp:

                          Percentage   Percentage             in License   of
Royalty-   Royalty Description   Period of Time   Rights   free Units   Base
Initial Purchase Period
  [...***...]   [...***...]   [...***...]   [...***...]
[...***...] Period
  [...***...]   [...***...]   [...***...]   [...***...]
[...***...] Period
  [...***...]   [...***...]   [...***...]   [...***...]

     6.2       Statements.  NetApp shall submit to Dot Hill, [...***...], a
complete and accurate statement of account, in such form and containing such
information as may be mutually agreed by the parties at any time and from time
to time.  Notwithstanding anything to the contrary, such information to be
submitted by NetApp shall, at a minimum, include the following: (i) the total
units of each of the Royalty-Bearing Items, by product or part number, sold,
distributed or otherwise made available to any third party by the aggregate of
NetApp, a NetApp DCM or any of their respective Affiliates (for the avoidance of
doubt NetApp may provide the aggregate data by each product or part number for
all such units regardless of whether they are sold, distributed or otherwise
made available by NetApp, a NetApp DCM or any of their respective Affiliates);
(ii) the identity of the NetApp DCM’s which manufacture each of the
Royalty-Bearing Items; and (iii) a calculation of the total amount due and
payable to Dot Hill under this License Agreement by each product or part number
for the relevant NetApp fiscal month reporting period.  Each statement shall be
in writing and certified by NetApp and sent by NetApp to a Dot Hill-designated
address. Dot Hill shall submit an invoice to NetApp for the amount payable based
on such statement of account [...***...] its receipt of such statement from
NetApp.  The amounts due to Dot Hill under this License Agreement shall be due
and payable to Dot Hill [...***...] (the “Payment Term”) occurring during the
period commencing on the Effective Date and ending on March 31, 2011.
Notwithstanding the foregoing, if NetApp has submitted to Dot Hill [...***...] a
complete and accurate statement of account containing proper information for
such NetApp [...***...], but Dot Hill has not issued an invoice to NetApp based
on such statement within [...***...] after Dot Hill’s receipt of such statement
from NetApp, then there will be a day-for-day delay in the Payment Term for the
amount due from NetApp that is based on such statement which will be
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 12.



--------------------------------------------------------------------------------



 



equal to the number of days that such invoice had been issued late by Dot Hill,
i.e., the number of days beyond [...***...] for which such invoice was issued
late by Dot Hill.
     6.3 Payments. All payments of amounts due and payable to Dot Hill under
this License Agreement shall be made: (i) via electronic transfer in accordance
with instructions which will be supplied by Dot Hill to NetApp, (ii) in United
States dollars, and (iii) except as permitted in Section 6.4 below, without any
set-off or deduction of any kind or nature, notwithstanding any claim which
NetApp may assert against Dot Hill. The receipt or acceptance by Dot Hill of any
statements or of any payments in respect of any amounts due and payable to Dot
Hill under this License Agreement shall not preclude Dot Hill from questioning
the correctness of such amounts at any future time. NetApp will notify Dot Hill
promptly in writing in the event that NetApp discovers any inconsistencies,
mistakes or errors which have been made in the statements submitted or payments
made, and provide to Dot Hill at such time all relevant information with regard
thereto in order to permit correction of such inconsistencies, mistakes or
errors. NetApp will make appropriate payment to Dot Hill therefor within
[...***...] of NetApp’s provision of written notice thereof to Dot Hill.
     6.4 Taxes. All payments made by NetApp under this License Agreement shall
be made free and clear of and without deduction or withholding for or on account
of any taxes unless such deduction or withholding is required by applicable law,
in which case NetApp shall (a) withhold the legally required amount from
payment, (b) remit such amount to the applicable taxing authority, and (c)
within [...***...] of payment, deliver to Dot Hill original documentation or a
certified copy evidencing such payment of tax. In the event that NetApp does not
provide evidence of payment of withholding taxes in accordance with the
preceding sentence, NetApp shall be liable to and shall reimburse Dot Hill for
the tax withheld from payment to Dot Hill. In determining the amount of tax to
withhold, NetApp shall give due regard to all applicable international laws,
including income tax treaties and/or protocols.
     6.5 Interest. All undisputed amounts payable by NetApp to Dot Hill which
are paid more than [...***...] after their applicable due date shall bear
interest in an amount equal to [...***...], computed from the original date due
until such overdue amounts are paid.
     6.6 Planning Reports. NetApp shall provide to Dot Hill, prior to the end of
each NetApp fiscal quarter occurring within the period beginning on the
Effective Date and ending on March 31, 2011, with a non-binding report setting
forth a description and quantities of each of the Royalty-Bearing Items that
NetApp and NetApp DCMs expect to sell, distribute or otherwise make available to
third parties during each NetApp fiscal month in the upcoming NetApp fiscal
quarter, together with a calculation of royalties anticipated to become due to
Dot Hill under this License Agreement for each of such Royalty-Bearing Items.
Dot Hill acknowledges that the planning reports provided to it by NetApp under
this License Agreement may contain Confidential Information of NetApp
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 13.



--------------------------------------------------------------------------------



 



and, therefore, such reports will be subject to the confidentiality provisions
in Section 8 of this License Agreement.
     6.7 Other Information. At least [...***...] prior to first customer
shipment of any new NetApp product that incorporates or any makes use of Dot
Hill Technology in each such product, NetApp shall disclose in writing to Dot
Hill: (i) details of the major elements of Dot Hill Technology incorporated or
used in each such new NetApp product and (ii) the names, addresses and contact
information of all third parties that have used Dot Hill Technology to make or
develop each such new NetApp product.
7. Books and Records. NetApp and its Affiliates shall keep complete and accurate
books of account and records relating to the subject matter of this License
Agreement, including all transactions relating to the rights and licenses
granted and amounts due and payable to Dot Hill under this License Agreement.
Without limiting the generality of the foregoing, NetApp and its Affiliates
shall make available to Dot Hill, without restriction, reports and information
necessary for Dot Hill to verify the transactions relating to the rights and
licenses granted and all amounts due and payable to Dot Hill under this License
Agreement hereunder, including all information necessary to verify the
statements required to be delivered by NetApp pursuant to Section 6 of this
License Agreement. During the period beginning on the Effective Date and ending
on March 31, 2011, and for a period of [...***...] thereafter, Dot Hill and/or
its duly authorized agents shall have the right, upon [...***...] prior written
notice to NetApp and at Dot Hill’s expense, to examine and/or audit said books
of account and records at NetApp’s and NetApp’s Affiliates’ place of business to
determine the accuracy and completeness of the statements and payments provided
by NetApp under this License Agreement. If, however, any such examination or
audit discloses that NetApp owes any amounts to Dot Hill in excess of
[...***...] of the amounts previously paid to Dot Hill, then NetApp shall
immediately pay such deficiency, plus interest thereon in the amount provided
for in Section 6.5, together with all reasonable costs for such examination and
collection thereof which have been incurred by Dot Hill.
8. Confidentiality
     8.1 General Obligations. In connection with a Party’s activities under this
License Agreement, each Party may be supplying or disclosing to the other Party,
in confidence, certain Confidential Information. All Confidential Information
which is owned by a disclosing Party shall be and remain the sole and exclusive
property of the disclosing Party. Each Party agrees to (i) maintain all of the
Confidential Information of the disclosing Party in the strictest of confidence
and (ii) except as expressly permitted in Section 8.2 of this License Agreement,
not disclose or permit or aid in the disclosure of any portion of the disclosing
Party’s Confidential Information. Each Party shall not, except to perform its
obligations or exercise its rights in a manner permitted under this License
Agreement, use the Confidential Information for any purpose whatsoever.
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 14.



--------------------------------------------------------------------------------



 



     8.2 Disclosure of Dot Hill Technology
          (i) Written Confidentiality Agreements. Prior to NetApp’s provision of
any Dot Hill Technology to any NetApp DCM or other third party, NetApp shall
enter into a written confidentiality agreement that requires such NetApp DCM or
other third party to treat such Dot Hill Technology as Confidential Information
of Dot Hill and in a manner consistent with the sublicense rights granted in
Section 3(d) (and within the proper scope of the permitted rights described in
Section 3(b)), the confidentiality obligations of NetApp is Section 8.1 above.
     (ii) Limited Scope of Disclosure. NetApp shall not disclose any Dot Hill
Technology to any third party without obtaining the prior written approval of an
authorized representative of Dot Hill, unless: (i) such disclosure is made for
the purpose of: (a) enabling a third party to work with a NetApp DCM to have
such NetApp DCM make Products for sale to NetApp, or (b) permitting a third
party to develop for NetApp enhancements to or derivative Products; and
(ii) such third party has a strict need to know such Dot Hill Technology in
order to perform its obligations associated with or related to such purpose.
This obligation shall not prevent or restrict NetApp’s right to use or disclose
the Dot Hill Technology in a manner that is consistent with the (1) license
rights granted by Dot Hill and related license restrictions in Section 3 of this
License Agreement and (2) confidentiality and other obligations in Section 8 of
this License Agreement. Notwithstanding anything to the contrary, NetApp shall
have no right to provide, distribute or disclose during the Time Commitment
Period any Dot Hill Technology to any Dot Hill Competitor for the purpose of
producing [...***...], without first obtaining a separate written approval from
an authorized representative of Dot Hill to do so, and no approval or permission
shall be deemed to have been given by Dot Hill under or by virtue of this
Section 8.2(ii) to permit NetApp to do so.
          (iii) Communication of Information. Upon request by Dot Hill, NetApp
will: (i) provide Dot Hill with redacted copies of all existing confidentiality
agreements then in effect with all such third parties that cover the use of such
Confidential Information, including any redacted confidentiality agreements with
any NetApp DCMs; and (ii) reasonably cooperate with Dot Hill in actions
undertaken by Dot Hill to enforce the provisions of any existing confidentiality
agreements which cover Confidential Information of Dot Hill. NetApp may redact
any confidentiality agreement to be provided to Dot Hill under this
Section 8.2(iii) for the purpose of protecting the confidential information of
third-party suppliers, current and future unannounced NetApp products,
confidential NetApp product roadmaps, and confidential supply chain information.
For the avoidance of doubt, this ability of NetApp to redact information shall
not provide to NetApp any right to redact information which details the specific
Confidential Information of Dot Hill disclosed to such recipients.
The parties acknowledge that, prior to the Effective Date, Dot Hill has made a
written request to NetApp for it to: (a) disclose the names, addresses and
contact information
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 15.



--------------------------------------------------------------------------------



 



of all third parties which have received any RFQ Information and/or DH
Engineering Information, as such terms are defined in the Development and Supply
Contract; (b) provide Dot Hill with copies of all existing confidentiality
agreements then in effect with all such third parties that cover the use of such
RFQ information and/or DH Engineering Information; and (c) inform Dot Hill of
any suspected or know misuse of any such RFQ Information and/or DH Engineering
Information by any such third parties. NetApp hereby agrees to provide each of
these items to Dot Hill on or about October 5, 2007.
Also, after the Effective Date NetApp will notify Dot Hill immediately in
writing of: (1) any suspected or known misuse of any Confidential Information of
Dot Hill by NetApp or any third parties and/or (2) any breach or violation by
NetApp or any of its Affiliates of Section 8 of this Agreement. Such notice will
occur immediately after any information of such suspected or known misuse is
brought to NetApp’s attention and will include all known details thereof.
     8.3 Exceptions to Confidentiality Obligations. The confidentiality
obligations in Sections 8.1 and 8.2 shall not apply in respect of any
information to the extent to which it:
          (i) is in the public domain at the time of the disclosing Party’s
communication to the receiving Party;
          (ii) enters the public domain through no fault of the receiving Party
after the time of the disclosing Party’s communication thereof to the receiving
Party;
          (iii) was rightfully communicated by a third party to the receiving
Party free of any obligation of confidence;
          (iv) is independently developed by a Party without access to and use
of the other Party’s Confidential Information;
          (v) is required to be disclosed by law, regulation, governmental
authority, national stock exchange or national listing system rule or
regulation;
          (vi) is required to be disclosed by a court order provided, however,
that if the receiving Party seeks disclosure of such information, it shall
provide the disclosing Party with written notice thereof and the opportunity to
seek a protective order or seek confidential treatment of any such information
be to disclosed, if applicable, and, provided further, that such Party only
discloses what is required to be disclosed;
          (vii) pertains to the terms and provisions of this License Agreement
and is disclosed in confidence to a Party’s accountants, bankers, and financial
and/or legal advisors who are under a duty to maintain such information in
confidence; and/or
          (viii) is necessary to enforce the terms of this License Agreement.
NetApp and Dot Hill Confidential
Technology License Agreement

Page 16.



--------------------------------------------------------------------------------



 



In connection with any proposed filing of this License Agreement with the
Securities and Exchange Commission or other regulatory body, the Parties will
work in good faith to request promptly, and in a manner consistent with a
Party’s then-existing filing obligations therewith, confidential treatment for
sections of this License Agreement that qualify for such confidential treatment.
9. No Assignment. Neither Party shall assign any of its rights nor delegate any
of its obligations under this License Agreement to any other party, whether by
operation of law or otherwise, without first obtaining the prior written consent
of the other Party. Notwithstanding the foregoing, a Party hereto may assign
this License Agreement, upon written notice to the other party, to a
successor-in-interest to all or a majority of its outstanding voting securities
or to a purchaser of all or substantially all of its assets provided, however,
that: (1) any such assignment of this License Agreement to such
successor-in-interest or purchaser, as the case may be, is made on a
simultaneous basis with an assignment to such same successor-in-interest or
purchaser, as the case may be, of the Development and Supply Contract, (2) such
successor-in-interest or purchaser, as the case may be, agrees in writing to
abide in all respects with the assigning Party’s existing and future duties and
obligations under both this License Agreement and the Development and Supply
Contract, and (3) in the case of a situation involving a potential or actual
successor-in-interest to all or a majority of its outstanding voting securities
of NetApp or a potential or actual purchaser of all or substantially all of its
assets of NetApp, any such successor-in-interest or purchaser, as the case may
be, is not a Dot Hill Competitor. Any attempted assignment or delegation in
violation of the foregoing shall be null, void and ineffective from inception.
The rights and obligations of this License Agreement shall inure to and be
binding upon each Party’s respective permitted successors-in-interest and
assigns.
10. TERMINATION RIGHTS. A Party will have the right to terminate this License
Agreement in the event the other Party materially breaches any material
provision of this License Agreement or the Development and Supply Contract, and
fails to correct such breach within [...***...] after receiving written notice
thereof. Any such notice shall specify with particularity such breach and the
fact that the License Agreement may be terminated if such breach remains
uncured. If this notice has been sent and the breach in such written notice
remains uncured, then this License Agreement can be terminated by the Party that
provided such written notice through its submission of a separate written letter
of termination to the other Party, which termination will become effective on
the date specified in such separate written letter of termination. Upon any
termination of this License Agreement in accordance with and subject to the
provisions of this Section 10, all of the rights and licenses granted by Dot
Hill in this License Agreement shall immediately terminate. Termination of this
License Agreement for any reason shall not affect the rights and obligations of
the parties accrued through, up to and/or prior to the effective date of such
termination.
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 17.



--------------------------------------------------------------------------------



 



11. Governing Laws; Escalation; Arbitration
     11.1 Governing Laws. This License Agreement shall be governed by the laws
of the State of California, determined without regard to any conflict of laws
provisions that would result in the application of the laws of a different
state.
     11.2 Escalation. The Parties agree that any material dispute between the
Parties relating to this License Agreement will be escalated to a panel of two
(2) senior executives, one each from Dot Hill and NetApp. Either Party may
initiate this proceeding by notifying the other Party pursuant to the notice
provisions of this License Agreement. Within [...***...] from the date of
receipt of the notice, the Parties’ executives shall confer (via telephone or in
person) in an effort to resolve such dispute. In the event the executives are
unable to resolve such dispute within [...***...] after the submission to them,
then, upon the written request of a Party, such dispute may be settled by means
of arbitration as provided below. Each Party’s executives shall be identified by
written notice to the other Party, and may be changed at any time by written
notice pursuant to the notice provisions of this License Agreement.
     11.3 Arbitration. Any dispute between the Parties named in this License
Agreement that is not resolved by escalation shall be settled by arbitration
under the then-current rules of the Judicial Arbitration and Mediation Services
(“JAMS”), including the right of either Party to conduct discovery in accordance
with the laws of the State of California. The site for any arbitration
proceeding shall be Santa Clara County, California. The Parties shall agree and
select a single arbitrator. The arbitrator so chosen shall be knowledgeable in
the field of computer hardware and software, and in the field of commercial law.
The decisions of the arbitrator shall be deemed final, without appeal provided,
however, that each Party may seek judicial resolution of any issue involving
such Party’s Intellectual Property Rights or Technology and such judicial
resolution shall take precedence over any decision of the arbitrators. All
questions of law shall be decided in accordance with the laws of the State of
California. In the event that one Party breaches any of its obligations under
this License Agreement, in addition to all other remedies provided in this
License Agreement, the prevailing Party shall be entitled to all costs and
expenses of enforcement reasonably incurred as a result of said breach,
including arbitration costs, court costs and reasonable attorney’s fees.
12. Intellectual Property Indemnification
     12.1 Indemnification Obligations. Subject to the terms, conditions and
limitations set forth in this License Agreement, Dot Hill shall indemnify,
defend (or at its option settle) and hold harmless NetApp and NetApp DCMs (each
a “NetApp Indemnified Party”) from and against any third party claim, suit or
proceeding brought against a NetApp Indemnified Party to the extent such claim,
suit or proceeding is based upon an allegation of misappropriation of any trade
secret, or infringement of any patent or copyright, with respect to the
permitted use of Dot Hill Technology in accordance with the license rights
granted in this License Agreement, by such NetApp Indemnified Party.
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 18.



--------------------------------------------------------------------------------



 



     12.2 Conditions to Indemnification Obligations. Dot Hill’s indemnification
obligations in Section 12.1 are conditioned upon all of the following:
(i) immediately after its receipt thereof, the NetApp Indemnified Party shall
inform Dot Hill in writing of any claim, suit or proceeding that is covered by
Dot Hill’s indemnification obligations in Section 12.1 above; (ii) each NetApp
Indemnified Party must give Dot Hill sole and complete authority to defend
and/or settle each such claim, suit or proceeding; and (iii) each NetApp
Indemnified Party shall give Dot Hill full and proper information and
assistance, at Dot Hill’s expense, to permit Dot Hill to evaluate, defend and/or
settle each such claim, suit or proceeding. Dot Hill shall not be liable for any
costs or expenses which are incurred without its written authorization. Each
NetApp Indemnified Party shall not enter into any settlement of any claim, suit
or proceeding covered by Dot Hill’s indemnification obligations in Section 12.1
above and which entails any obligation on the part of Dot Hill, without
obtaining the prior written consent of Dot Hill.
     12.3 Certain Remedies. Following notice of any actual or threatened claim,
suit or proceeding that is covered by Dot Hill’s indemnification obligations in
Section 12.1 above, Dot Hill may, at its sole option and discretion: (i) procure
for any NetApp Indemnified Party the right to continue to use Dot Hill
Technology in accordance with the license rights that are granted in this
License Agreement, or (ii) provide a workaround to a NetApp Indemnified Party
that will resolve such claim, suit or proceeding provided that such workaround
does not adversely affect the form, fit, function, operation or reliability of
the Product that is made with the use of such Dot Hill Technology.
     12.4 Limitation of Liability. Notwithstanding the foregoing, Dot Hill shall
not assume any liabilities or obligations for any claim(s) of misappropriation
or infringement covering: (i) any items of technology not delivered by Dot Hill;
(ii) any items of technology not developed by Dot Hill or Dot Hill’s licensors;
(iii) any combination of Dot Hill Technology with any technology, hardware,
software and/or firmware not supplied by Dot Hill, provided that the combination
is the object of such claim; (iv) any features or functions in Dot Hill
Technology developed at the direction of NetApp based on specific written input
that is given by NetApp through a formal change control process or through a
written approved change to the specifications for Products; and/or (v) any
modifications made to Dot Hill Technology after its delivery by Dot Hill,
provided that such claim extends only to such modifications, as opposed to any
underlying unmodified Dot Hill Technology that has been provided by Dot Hill.
The limitation in Subsection 12.4(iii) above shall, however, not apply to that
portion of the combination that contains Dot Hill Technology.
     12.5 Exclusive Remedy. THE FOREGOING IS THE ENTIRE EXCLUSIVE OBLIGATION OF
DOT HILL, AND THE SOLE AND EXCLUSIVE REMEDY OF EACH INDEMNIFIED PARTY, FOR ANY
ACTUAL OR THREATENED MISAPPROPRIATION OR INFRINGEMENT CLAIMS, SUITS AND/OR
PROCEEDINGS MADE AGAINST A NETAPP INDEMNIFIED PARTY WITH RESPECT TO DOT HILL
TECHNOLOGY.
NetApp and Dot Hill Confidential
Technology License Agreement

Page 19.



--------------------------------------------------------------------------------



 



13. Limited Liability. EXCEPT FOR ANY FAILURE TO COMPLY WITH THE LICENSE OR
OWNERSHIP RIGHTS OR CONFIDENTIALITY PROVISIONS IN THIS LICENSE AGREEMENT, IN NO
EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
EXEMPLARY OR INCIDENTAL DAMAGES HOWEVER CAUSED, AND WHETHER FOR BREACH OF
WARRANTY, BREACH OF CONTRACT, REPUDIATION OF CONTRACT, TERMINATION, NEGLIGENCE
OR OTHERWISE, EVEN IF A PARTY SHALL HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES. THIS LIMITATION SHALL, HOWEVER, NOT APPLY TO ANY ROYALTIES THAT ARE OR
BECOME DUE AND PAYABLE HEREUNDER. THE PARTIES ACKNOWLEDGE AND AGREE THAT THE
AMOUNTS PAYABLE UNDER THIS LICENSE AGREEMENT HAVE BEEN ESTABLISHED BASED UPON
THESE LIABILITY LIMITATIONS, AND AGREE THAT THESE LIMITATIONS SHALL APPLY
NOTWITHSTANDING THE FAILURE OF ANY ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
EXCEPT FOR ANY FAILURE TO COMPLY WITH THE CONFIDENTIALITY PROVISIONS IN THIS
LICENSE AGREEMENT, DOT HILL’S MAXIMUM LIABILITY UNDER THIS LICENSE AGREEMENT,
HOWEVER ARISING, SHALL IN NO EVENT EXCEED [...***...]. IN NO EVENT SHALL THIS
LICENSE AGREEMENT BE CONSTRUED SO AS TO REDUCE ANY OF THE PROPRIETARY RIGHTS OF
DOT HILL.
14. Disclaimer of Warranties. DOT HILL HEREBY DISCLAIMS ALL WARRANTIES, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, WITH RESPECT TO ALL ITEMS LICENSED
UNDER THIS LICENSE AGREEMENT. ALL SUCH ITEMS ARE PROVIDED “AS IS” BASIS AND
WITHOUT ANY WARRANTIES. ANY USE OF SUCH ITEMS IS AT THE RECIPIENT’S RISK. DOT
HILL ALSO DISCLAIMS THE IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS WITH RESPECT TO
ALL OF THE ITEMS PROVIDED UNDER THIS LICENSE AGREEMENT.
15. Severability and Waiver
     15.1 Severability. If any provision of this License Agreement shall be
found to be invalid, illegal or unenforceable, then, the Parties will negotiate
a replacement for such provision which will be consistent with the original
intent of the Parties, but will be valid, legal and enforceable in all respects.
If this is not possible, then notwithstanding the same, this License Agreement
shall remain in full force and effect, and such provision shall be deemed
stricken to the extent if the provisions of this License Agreement can be
maintained in a manner consistent with the Parties’ original intent and purpose
of this License Agreement.
NetApp and Dot Hill Confidential
Technology License Agreement
*** Confidential Treatment Requested

Page 20.



--------------------------------------------------------------------------------



 



     15.2 Waiver. Any and all waivers of any of the provisions contained within
this License Agreement must be in writing and signed by an authorized
representative of the Party to whom such waiver is sought. The failure of either
Party to enforce, at any time or for any period, any provision of this License
Agreement shall not be deemed or construed to be a waiver of the provision or of
the right to require subsequent enforcement of that or any other provision.
16. Compliance with Laws and Regulations
     16.1 Export Controls. Export of technical data, Confidential Information,
software and products is subject to compliance with the United States Export
Administration Act of 1979 and the Export Administration Amendment Act of 1985,
and the Export Administration Regulations adopted and administered by the United
States Department of Commerce (collectively, the “Export Controls”). To the
extent required under such Export Controls, NetApp agrees to obtain and to
inform third parties of the obligation to obtain a validated or general license,
as the case may be prior to any such export and to identify to Dot Hill, as
appropriate, their names and locations.
          16.1.1 NetApp understands its obligations to report all matters
relating to any potential violation of the United States Foreign Corrupt
Practices Act encountered in any performance under this License Agreement to the
other, according to the notice provisions of this License Agreement.
          16.1.2 NetApp understands that deliveries of technical data,
Confidential Information, software and products to Sudan, Syria, Cuba, Iran and
North Korea may be prohibited or substantially restricted and that this
prohibition or restriction may change from time to time, as reflected at
http://www.ustreas.gov/ofac.
          16.1.3 NetApp understands that deliveries of technical data,
Confidential Information, software and products to certain organizations may be
prohibited or substantially restricted and that this prohibition or restriction
may change from time to time, as reflected at http://www.gpo.gov/bxa (See part
744).
          16.1.4 NetApp understands that deliveries of technical data,
Confidential Information, software and products to certain organizations or
individuals listed in the Table of Denial Orders (“TDO”) may be prohibited or
substantially restricted and that this prohibition or restriction may change
from time to time, as reflected at http://www.bxa.doc.gov/DPL/2_denial.htm).
          16.1.5 NetApp understands that deliveries of technical data,
Confidential Information, software and products may be subject to certain
required record keeping requirements, including those recordkeeping requirements
outlined at http://www.bxa.doc.gov/PDF/Admin3.pdf.
NetApp and Dot Hill Confidential
Technology License Agreement

Page 21.



--------------------------------------------------------------------------------



 



          16.1.6 NetApp understands its obligations to report all matters
relating to any potential violation of the United States Anti-Boycott Law
encountered in any performance under this License Agreement to the other,
according to the notice provisions of this License Agreement.
     16.2 Foreign Corrupt Practices Act. The Parties are subject to the laws and
regulations of the United States relating to the Foreign Corrupt Practices Act
(“FCPA”). Neither Party shall pay any money, gift or any other thing of value to
any person for the purpose of influencing any official governmental action or
decision affecting this License Agreement or with the intention of obtaining or
maintaining any business related to this License Agreement, while knowing or
having reason to know that any portion of such money, gift or thing will,
directly or indirectly, be given, offered therefore to: (i) an employee, officer
or other person acting in an official capacity for any government or its
instrumentalities to influence any such official governmental action or
decision; or (ii) any political party, party official or candidate for political
office to influence any such official governmental action or decision. Each
Party shall maintain books, records, and systems of accounting and control
adequate to insure that assets and operations are accounted for and that the
business of each Party under this License Agreement is carried out according to
the directions of their respective executive officers.
     16.3 Assurances and Compliance. Each Party shall provide the other with the
assurances and official documents that may be requested to verify, where
applicable, its compliance with the Export Controls, FCPA, etc. To the extent
applicable to the activities to be conducted by a Party under this License
Agreement, actions by a Party which violate the Export Controls, FCPA, etc.
shall be deemed to be material breaches of this License Agreement and may result
in civil or criminal penalties.
     16.4 Export Control Classification. If Dot Hill Technology is required to
be classified for export control classification purposes, then Dot Hill will
work with NetApp to establish an accurate export control classification number
for the Dot Hill Technology that is provided by Dot Hill to NetApp under this
License Agreement.
17. Notices. Any notice given under this License Agreement by NetApp or Dot Hill
shall be in writing and sent by registered or certified, return receipt
requested, mail to the business address for Dot Hill or NetApp, respectively,
that is set forth in the introductory paragraph to this License Agreement or
such other business address as Dot Hill or NetApp may later designate for itself
by written notice in accordance with the provisions of this Section 17. For
NetApp, any such notice shall be directed to the Vice President of Supply Chain
Management and the General Counsel of NetApp. For Dot Hill, any such notice
shall be directed to the President & CEO, and the Chief Financial Officer, of
Dot Hill. Notice shall be deemed given three (3) business days after being sent
as prescribed above.
18. Effect of License Agreement on Development and Supply Contract. The terms
and conditions in this License Agreement shall supersede and replace in their
entirety the provisions of Sections 11.1 (“NetApp License Rights and
Restrictions”), 11.3 (“No Other Rights Granted”), 11.4 (“Future Desired License
Rights”), 11.6
NetApp and Dot Hill Confidential
Technology License Agreement

Page 22.



--------------------------------------------------------------------------------



 



(“Use of Manufacturing Lines”), 11.7 (“License for Power Supplies”) and 13
(“Escrow”) of the Development and Supply Contract. If there is a conflict or
inconsistency between the provisions of this License Agreement and those of the
Development and Supply Contract, such conflicting or inconsistent provisions
contained in this License Agreement shall take precedence and prevail over such
conflicting or inconsistent provisions contained in the Development and Supply
Contract.
19. Remedies. No right or remedy conferred upon either Party under this License
Agreement shall be exclusive of any other right or remedy that such Party may
have at law, equity or otherwise and any such right or remedy shall, to the
extent permitted by law, be in addition to any other right or remedy which a
Party may have.
20. Survival. The provisions contained in Sections 1 (“Definitions”), 3(e)
(“License Restrictions”), 3(f) (“No Other Rights Granted”), 4 (“Ownership
Rights”), 6 (“Royalties; Statements; Payments; Taxes; Interest; Other Reports”),
7 (“Book and Records”), 8 (“Confidentiality”), 9 (“No Assignment”), 11
(“Governing Laws; Escalation; Arbitration”), 12 (“Intellectual Property
Indemnification”), 13 (“Limited Liability”), 14 (“Disclaimer of Warranties”), 15
(“Severability and Waiver”), 16 (“Compliance with Laws and Regulations”), 17
(“Notices”), 18 (“Effect of License Agreement on Development and Supply
Contract”), 19 (“Remedies”), 20 (“Survival”), 21 (“Headings and Subheadings”),
22 (“Advice of Legal Counsel; Construction”), 23 (“Counterparts; Facsimile
Transmissions”) and 24 (“Entire Agreement”) of this License Agreement shall
survive its expiration or earlier termination.
21. Headings and Subheadings. Each Party acknowledges and agrees that heading
and subheadings used in this License Agreement have been inserted for the
purpose of convenience in referring to its provisions and, therefore, they shall
not be used to interpret or construe any of the provisions of this License
Agreement.
22. Advice of Legal Counsel; Construction. Each Party acknowledges and
represents that, in preparing and negotiating this License Agreement, it has had
the opportunity to seek advice with respect to its rights and obligations under
this License Agreement from legal counsel and that the provisions of this
License Agreement shall not be construed against either Party by virtue of its
drafting or preparation. As used herein, the word “including” shall not be
deemed to be a word of limitation, but instead shall be deemed to be followed by
the words “without limitation.”
23. Counterparts; Facsimile Transmissions. This License Agreement may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute a single instrument. Each Party acknowledges and
agrees that such executed counterparts may be delivered by a Party to the other
Party through the use of facsimile transmission or electronically through the
submission of pdf files.
NetApp and Dot Hill Confidential
Technology License Agreement

Page 23.



--------------------------------------------------------------------------------



 



     24. Entire Agreement. This License Agreement constitutes the entire
agreement between the Parties as to its subject matter and supersedes and
replaces all prior agreements, letters of intent and/or other communications,
whether in written or verbal form, between the Parties as to its subject matter.
This License Agreement may be changed only in a writing that is signed by
authorized representatives of both Parties.
IN WITNESS WHEREOF, the Parties through their duly authorized representatives
have executed this License Agreement to become effective as of the last
signature date which is set forth below.

                      DOT HILL SYSTEMS CORP.       NETWORK APPLIANCE, INC.    
 
                   
By:
  /s/ Dana W. Kammersgard       By:   /s/ Michael W. Wais    
 
                   
 
                   
Name:
  Dana W. Kammersgard       Name:   Michael W. Wais    
 
                   
Title:
  President & CEO       Title:   Vice President, Supply Chain Management    
 
                   
Date:
  October 1, 2007                
 
                   
 
          Date:   October 1, 2007    
 
                   

NetApp and Dot Hill Confidential
Technology License Agreement

Page 24.



--------------------------------------------------------------------------------



 



Exhibit A
List of Dot Hill Technology
[...***...]
*** Confidential Treatment Requested

